Citation Nr: 0739126	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Character of discharge as a bar to Department of Veterans 
Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The appellant's period of service will be discussed below.  
He was born in 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in July 2002.

During the course of the current appeal, the appellant has 
had several representatives.  Since a declaration of 
representation in March 2005, he has been represented by the 
above-listed private attorney.

The appellant was scheduled for a personal hearing at the RO 
in August 2003; he indicated that he was then incarcerated 
and could not himself attend, but asked that he be continued 
on the pending list for a hearing after July 27, 2004 
(apparently the date of his anticipated parole/release).  

In January 2004, the RO received correspondence from the 
appellant to the effect that he wanted to have his name 
retained on the Board's Travel Board docket until such time 
as he was released from prison.  

Correspondence from the appellant dated in November 2004 was 
to the effect that his health was such that no halfway house 
would take him, so he was still living in the prison hospital 
and would not be out until the expiration of his sentence in 
June or July 2005.  A new address was provided for/by the 
appellant in February 2005; it is unclear whether this was in 
or outside the penal system.  

He was scheduled for another hearing before a Veterans Law 
Judge at the RO in March 2006, for which neither he nor his 
representative appeared.  However, it appears that the 
notification letter had been returned as undeliverable (at 
the new address).   

In June 2006, the Board remanded the case for development 
which will be noted below, in pertinent part.  In each 
instance, notification was sent to both the appellant and his 
representative.  Responses have not been forthcoming from 
either.


FINDINGS OF FACT

1.  The appellant was absent without leave (AWOL) for an 
aggregate period of 334 days during service from January 22, 
1971, to July 13, 1972; he received a discharge under 
honorable conditions (upgraded).

2.  The appellant's AWOL periods in service were not as a 
result of insanity.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 1553, 5103, 
5103A, 5107, 5303 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.12, 3.12, 3.102, 3.159, 3.354 (2007) and VAOPGCPREC 20-
97 (May 22, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).

In general, the Veterans Claims Assistance Act of 2000 (VCAA) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




However, the VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from 
providing assistance in obtaining evidence where the claimant 
is ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d). 

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply. 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).

II.  Applicable Legal Criteria

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of appellant."  See 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997), citing Aguilar 
v. Derwinski, supra (holding that, before applying for 
benefits, person must demonstrate by preponderance of 
evidence qualifying service and character of discharge).  A 
"veteran" is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2).  A discharge issued under honorable 
conditions is binding on VA.  38 C.F.R. § 3.12(a).

The specific issue involved in the appellant's claim is 
whether the character of his discharge from active service 
bars him from receiving VA benefits.  

There are two types of character-of-discharge bars to 
establishing entitlement for VA benefits:  statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  The latter 
regulation provides that a discharge or release because of 
one of the following offenses is considered to have been 
issued under dishonorable conditions:  acceptance of an 
undesirable discharge in lieu of trial by general court-
martial; mutiny or spying; offense involving moral turpitude 
(this includes, generally, conviction of a felony); willful 
and persistent misconduct; and homosexual acts involving 
aggravating circumstances and other factors affecting the 
performance of duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  

According to 38 C.F.R. § 3.354(a), definition of insanity, an 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(b) provides when a 
rating agency is concerned with determining whether a person 
was insane at the time he or she committed an offense leading 
to his court-martial, discharge, or resignation (38 U.S.C.A. 
§ 5303(b)), it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition in paragraph (a) of this section.

In pertinent part, 38 U.S.C.A. § 5303(a) provides that the 
discharge of any person from the Armed Forces on the basis of 
an absence without authority from active duty for a 
continuous period of at least 180 days if such person was 
discharged under conditions other than honorable, unless such 
person demonstrates to the satisfaction of the VA Secretary 
that there are compelling circumstances to warrant such 
prolonged unauthorized absence, shall bar all rights of such 
person under laws administered by the Secretary based upon 
the period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 
1553.  See also 38 C.F.R. § 3.12(c)(6).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  Hardship or suffering incurred during 
overseas service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began.  
The existence of a valid legal defense that would have 
precluded conviction for absence without leave is also a 
factor to be used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b); see 38 C.F.R. § 3.354 (defining insanity 
for purposes of determining cause of discharge from service).

It isimportant to note that an honorable or general discharge 
awarded under one of the following programs does not remove 
any bar to benefits imposed by 38 C.F.R. § 3.12(c):  (1) The 
President's directive of January 19, 1977, initiating further 
action with respect to Presidential Proclamation 4313 of 
September 16, 1974; or (2) the Department of Defense's 
Special Discharge Review Program effective April 5, 1977; or 
(3) any discharge review program implemented after April 5, 
1977, and not made applicable to all persons administratively 
discharged or released from active military, naval or air 
service under other than honorable conditions.  38 C.F.R. § 
3.12(h).


As noted under 38 C.F.R. § 3.12(h), the appellant's upgraded 
discharge does not, in and of itself, remove a bar to 
benefits imposed by 38 C.F.R. § 3.12(c).  See also 38 
U.S.C.A. § 5303(a).  

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity in 38 C.F.R.§ 3.354 (a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  It was stated that the phrase 
"interferes with the peace of society" in the regulation 
refers to behavior which disrupts the legal order of society.  

It was further stated that the term "become antisocial" in 
the regulation refers to the development of behavior that is 
hostile or harmful to others in a manner which deviates 
sharply from the social norm and which is not attributable to 
a personality disorder.  It was indicated that the reference 
in the regulation to "accepted standards of the community to 
which by birth and education" an individual belongs requires 
consideration of an individual's ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" 
in which an individual resides requires assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large.   

The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  See VAOPGCPREC 20-97 (May 22, 1997).


III.  Factual Background and Analysis

The appellant was in the military from January 22, 1971, to 
July 13, 1972.  His discharge was under honorable conditions 
(upgraded).  The DD Form 214 and associated documents of 
record (including multiple folders of records), show that he 
was AWOL for an aggregate period of 334 days.

It is argued that the appellant was insane at the time of the 
events in question, and that this would be borne out by the 
documentation of his actions during that time, to include a 
suicide attempt, etc.  In this regard, including at the time 
the case initially came before VA and the Board, it was felt 
that there was insufficient documentation to substantiate 
this claim.  In any event, since the Board must determine 
whether there were compelling circumstances to warrant his 
prolonged unauthorized absence, and notwithstanding the lack 
of specific VCAA mandates to develop and assist, VA has 
undertaken considerable efforts to obtain additional 
information in this case.  

The Board, however, is not required to simply accept the 
appellant's statements that he had compelling circumstances 
for a prolonged period of AWOL.  See Lane v. Principi, 339 
F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to 
look at totality of evidence rather than merely accepting 
whatever rationale a claimant might offer for periods of 
AWOL).

Further, the regulations state that the reasons which are 
"entitled to be given consideration when offered by the 
claimant include family emergencies or obligations, or 
similar types of obligations or duties owed to third 
parties."  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  




The appellant and his attorney contend that sufficient 
attempts were not made to acquire pertinent service records 
which could confirm his contention that he was not of sound 
mind at the time of his AWOL period.  

As noted in the Board's remand, a review of the file showed 
that on several occasions concerted attempts were made by the 
RO to obtain the designated pertinent records, including from 
Letterman AMH, without success.  The veteran indicated that 
records from the Presidio and elsewhere would support his 
contention that he was mentally ill at the time.  These 
records have also not been otherwise forthcoming other than 
what is already in the file.

The Board addressed this lack of evidence in the remand by 
stating that:

At this point, and recognizing an obligation to 
assist as best it can, nonetheless, the Board is 
loathe to know where else to turn for additional 
records as it appears that a number of avenues have 
been further pursued; and, it should be noted that 
considerable records are already in the file.  

In that regard, the United States Court of Appeals 
for Veterans Claims (Court) specifically addressed 
VA's duty to assist incarcerated appellants in Wood 
v. Derwinski, 1 Vet. App. 190 (1991) and Bolton v. 
Brown, 8 Vet. App. 185 (1995).  In Wood, the Court 
first stated that, in situations where a appellant 
is incarcerated, "the opportunity for face to face 
assistance is greatly reduced, if not eliminated; 
the corollary of this is the necessity of ensuring 
that all VA written communication is helpful and 
clear in explaining to a appellant what evidence he 
needs together with advice and help in obtaining 
it."  The Court noted that while the duty to 
assist is not always a one-way street.  "If a 
appellant wishes help, he cannot passively wait for 
it in those circumstances where he may or should 
have information that is essential in obtaining 
putative evidence.  We do, however, caution those 
who adjudicate claims of incarcerated appellants to 
be certain that they tailor their assistance to he 
peculiar circumstances of confinement.  Such 
individuals are entitled to the same care and 
considerations given to their fellow appellants."  
Wood, 1 Vet. App. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the 
[Court] addressed a situation in which the Board 
had remanded a case for a VA psychiatric 
examination.  Id. at 187.  Giving certain 
guidelines, the Court also indicated that, 
notwithstanding the duty to assist, VA is not 
authorized by statute or regulation to subpoena the 
warden of a state correctional facility and direct 
the release of the appellant from that facility.  
Id.

The above cases address VA's duty to assist in the 
context of an incarcerated appellant's request for 
a VA examination in prison, but their principles 
apply to the instant case, where the incarcerated 
appellant requested a hearing.  VA is required to 
tailor its assistance to meet the particular 
circumstances of confinement, as such individuals 
are entitled to the same care and consideration 
given to their fellow appellants, and to ensure 
that the appellant is fully informed of the 
evidence needed to support his claim as well as the 
means and methods of providing this evidence.

The Board also noted that it had - 

complied with these principles and fulfilled its 
duty to assist with regard to the appellant's 
request for a personal hearing.  In this case, the 
Board scheduled the appellant's hearing before a 
Veterans Law Judge, and sent him a letter about it.  
That letter was to returned as undeliverable.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(where VA mails notice of denial of claim to the 
latest address of record, the presumption of 
administrative regularity attaches); YT v. Brown, 9 
Vet. App. 195, 199 (1996) (same rule applies to 
mailing of SOC).  Had it been received, the letter 
explained the precise manner in which the appellant 
could seek a postponement of the hearing in the 
event he was unable to attend, and the consequences 
of not attending the hearing.  Based on his prior 
communications, it would appear that the most 
recent hearing was scheduled for a time after which 
the appellant was scheduled to have been released 
from prison and thus would not be precluded from 
attending due to his incarceration.  [In Bolton, 
the appellant had indicated his incarceration would 
be a barrier to his attendance at or participation 
in the hearing.  As cited above, the appellant 
herein had so stated at the time of an earlier 
scheduled hearing at the RO before a Hearing 
Officer].  

In this situation, the appellant was apparently not 
informed of the hearing, and secondary thereto, the 
Board had no way of knowing that the appellant 
would be unable to attend the hearing or why.  Had 
the appellant indicated that he was not going to be 
released by that date, could not obtain some manner 
of temporary release, or could not participate in a 
hearing by electronic means, see 38 C.F.R. § 
20.700(e) (2005), then VA could have taken 
additional action in furtherance of the appellant's 
request for a hearing.  

In virtually a final effort to develop additional evidence 
which might conceivably be available and of benefit to the 
veteran in this case, in June 2006, the Board remanded the 
case for the following actions: 

1.  The appellant has the 
right to submit additional 
evidence and argument on the 
matter or matters the Board 
has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 
(1999).

The appellant and his attorney 
should be asked to indicate, 
specifically, any evidence 
that is not of record and that 
has not been already sought 
after by the RO in various 
development attempts within 
and without the military 
system.  He and the RO should 
attempt to obtain all 
available documentation of all 
in-service evidence with 
regard to his period of AWOL.  
Additional information might 
be obtained from the appellant 
in that regard as well, i.e., 
from those who can verify his 
alleged suicide attempt, his 
behavior during that time, 
etc.  He should be again asked 
if there are any additional 
post-service clinical records 
which might support his 
allegations of a past history 
(in service) of mental health 
issues.  The RO should 
thereafter endeavor to assist 
in obtaining all such records.

2.  The appellant's current 
location should be confirmed, 
(perhaps via his lawyer if the 
appellant is not otherwise 
reachable); and he should be 
asked if he still desires a 
personal hearing.  If so, this 
should be facilitated within 
pertinent regulations; all 
attempted contacts should be 
fully documented in the file.

3.  The appellant's file 
should then be provided to a 
VA psychiatrist for an opinion 
as to whether there is any 
medical basis for finding that 
the appellant was insane 
during his period of AWOL in 
service.  In this regard, the 
examiner should make specific 
reference to 38 U.S.C.A. 
§ 5303(b) and 38 C.F.R. 
§ 3.354 which define insanity 
under these specific 
circumstances.

4.  The case should then be 
reviewed by the RO.  If the 
decision remains 
unsatisfactory, a SSOC should 
be issued, and the appellant 
and his lawyer should be given 
a reasonable opportunity to 
respond.  The case should then 
be returned to the Board for 
further appellate review.  The 
appellant need do nothing 
further until so notified. 

The attempt by VA to obtain further service documentation was 
unproductive.

And as a result of the above remand, numerous attempts were 
made to contact the veteran and his attorney.  A VA Form 119 
is of record, dated in June 2006, to the effect that a phone 
call to the attorney for the veteran's address resulted in 
his response that the veteran was in the Sacramento County 
Jail.  

Subsequent confirmation was received from that facility to 
the effect that the appellant had been booked on May 1, 2006, 
on felony charges.  However, correspondence immediately sent 
by VA to that facility was returned as undeliverable.  The 
veteran sent two handwritten documents stating that he had 
sent evidence to his lawyer with regard to medical evidence 
and persons' names.  These have not been made available by 
the attorney or the veteran, and further contact has not been 
forthcoming from either.  

A further attempt to send mail to the veteran at the 
Sacramento County Jail was returned in September 2006 with a 
notation that he was not there in custody.  Phone calls were 
made on several occasions, and additional information was 
received in October 2006 to the effect that the veteran was 
not then in the California State correctional system.  
Eventually, the only remaining address of record was used, 
and VA sent mail to a given apparently residential address 
provided by the veteran in Roseville, VA.  He responded in 
January 2007 to the effect that the mail had finally caught 
up with him in at the Washoe County Jail.  He further stated 
that he had been told by his 80-year-old mother that the mail 
had been received at her home (the Roseville address), but 
she had lost it.  He said that he had given his address at 
the Washoe facility and he expected to be there until June or 
July 2007.  However, mail was sent to him there in July and 
was returned as undeliverable.  Again, VA had to resort to 
sending the mail in September 2007 (including information as 
to the law and current evidence, etc.) to the Roseville 
address, and it was not returned.

Of record is a medical expert opinion by a psychiatrist who 
evaluated the case in response to the Board's remand request 
and who was asked to address whether the veteran's period of 
AWOL in service was or was not caused by, or was a result of, 
insanity.


That expert psychiatric opinion is as follows:

Evidence of Record Supporting The 
Opinion:

The appellant's VA claims file and 
service medical records were thoroughly 
reviewed.  The medical record from Reno 
VAMC as also reviewed.  There is no 
documentation of any mental health issue 
or treatment during his time in the Army  
There are brief references to the 
veteran's drug use.  The veteran's 201 
file has a document that indicates the 
veteran had been incarcerated in a 
civilian facility during some of his AWOL 
time and the incarceration was for 
"possession of a dangerous drug."  His 
military discharge had been changed from 
"other than honorable conditions" to 
"general discharge" due to "secondary 
criteria".  One of these "secondary 
criteria" was listed as "discharged for 
drug or alcohol abuse..."  

The veteran has claimed that he was 
treated for a suicide attempt in a 
military facility during his time in the 
service, but no records were found of 
this hospitalization.  Even if this were 
found to be the case, a suicide attempt 
does not necessarily fall under the 
definition of insanity.

The veteran did receive care through the 
Reno VAMC's substance abuse program up 
until his eligibility for VA services was 
revoked.  There is documentation that the 
veteran had a long history of abusing 
substances, most notably methamphetamine 
and alcohol.  The veteran himself reports 
that he used heroin when he was in the 
service.

His record is also notable for many 
references to his incarcerations for 
legal offenses.  There is documentation 
that he has a history of violence.

Rationale for Opinion:

The definition of insanity is basically a 
legal definition.  It is not a term that 
is used in psychiatric diagnostic or 
clinical practice.  Therefore, I sought 
clarification of the particular terms in 
the definition put forth by 38 C.F.R. 
§ 3.354.  I found a document on the 
Office of General Counsel website which 
helped to put the psychiatric issues I 
observed in this veteran's record into 
context with the Compensation and Pension 
Service's definition.  [Note: The 
pertinent documents were affixed to the 
opinion and in fact were also, in 
pertinent part, cited earlier in the 
Board's remand.  Copies attached to the 
opinion were VAOPGCPREC 20-97 of May 22, 
1997; and 38 CF.R.§  3.354 ].

An insane person, as defined by 38 C.F.R. 
§ 3.354 does not include a person who is 
"constitutionally psychopathic" which 
in psychiatric terms would be someone who 
has Antisocial Personality Disorder (1 
and 2).  I do not have enough information 
to officially diagnose this veteran with 
Antisocial Personality Disorder, however 
there is documentation of some traits 
quite common with this diagnosis.  
Specifically, these traits include the 
history of multiple incarcerations and a 
history of violence.  There is 
documentation indicating incarceration 
during the service.  His record of 
treatment at the Reno VAMC many years 
after his time in the service report many 
instances of violence and further 
incarcerations, however, there is no 
record of violence while he was in the 
service.

Another issue that rules out insanity is 
his substance use.  There is 
documentation as well as the veteran's 
own admission that he used psychoactive 
substance while in the service and his 
substance treatment records indicate that 
this was an ongoing problem for him.  He 
was diagnosed with substance abuse 
disorder while in treatment at the Reno 
VAMC.  The psychiatric diagnostic text, 
DSM-IV, defines substance abuse disorder 
as "a maladaptive pattern of substance 
use manifested by recurrent and 
significant adverse consequences related 
to the repeated use of the substance".  
(3)  The conduct described in the 
psychiatric diagnostic text, DSM-IV, 
which is generally found with a substance 
use disorder does not fall into the scope 
of the term insanity as the behavior does 
not severely deviate from the social norm 
or interfere grossly with the substance 
abuser's capacity to meet the ordinary 
demands of life.

Given the above information, my opinion 
is that the veteran's periods of AWOL 
were not caused by or a result of the 
veteran being insane.  (emphasis added)

The Board concludes that all reasonable efforts have been 
undertaken to address the lack of additional evidence in this 
case.  Repeated attempts have been made to acquire documents 
that the appellant says would help his case.  

The evidence now in the file is seemingly not only all that 
is going to be available, but is fairly clear-cut in its 
implications.  

Moreover, notwithstanding seeming ongoing barriers to 
suitable implementation, all due diligence and then some has 
been exerted to avail the appellant of all opportunities to 
provide evidence and to assist him as applicable in that 
regard.  In this case, it has been difficult to communicate 
and receive appropriate response from both the appellant and 
his counsel, but nonetheless, every effort has been made to 
do so as delineated above, and in other documentation of 
record.  In the normal course of events, "it is the burden 
of the veteran to keep VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of VA to turn 
up heaven and earth to find him."  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).

In the long run, however, as cited above, there is an 
affirmative obligation on the part of the appellant to 
cooperate, respond, keep VA informed of his whereabouts, and 
provide evidence; and a concomitant responsibility for 
zealous representation of a client by counsel unless 
representation is withdrawn, neither of which is evident in 
this case.  

Based on the evidence of record and guided by the regulations 
and judicial mandates above, the Board finds the veteran's 
military discharge precludes payment of VA compensation 
benefits.  38 C.F.R. § 3.12(a).

The positive and negative evidence is not in equipoise.  
Therefore, the doctrine of resolving any reasonable doubt in 
favor of the appellant is not applicable.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The appellant's character of discharge is a bar to VA 
benefits; the appeal is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


